 In the Matter of SWIFT & COMPANY, OPERATING UNDER THE TRADE NAMEAND STYLE OF WHITE PROVISION COMPANYandLOCAL UNION No. 108,UNITED PACKINGHOUSE WORKERS OF AMERICA, OF PACKINGHOUSEWORKERS ORGANIZING COMMITTEE, C. I. 0.1Case No. R-1850.Decided. June 6, 1940bleatPacking Industry-Investigation of Representatives:controversy con-cerning representation of employees:employer's refusal to recognize Unionprior to Board certification-UnitAppropriate for Collective Bargalining:allproduction and maintenance employees,including truck drivers,but excludingsupervisory and clerical employees and watchmen-ElectionOrderedMr. John McRee,for the Board.Mr. William N. Strack,of Chicago, Ill., for the Company.Mr. John J. Brownlee,of Chicago, Ill., andMr. G. R. Hathaway,of Atlanta, Ga., for the Union.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 22, 1940, Local Union No. 108, United PackinghouseWorkers of America, of Packinghouse Workers Organizing Com-mittee, C. I. 0., herein called the Union, filed a petition with theRegional Director for the Tenth Region (Atlanta, Georgia) allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Swift & Company, operating under thetrade name and style of White Provision Company, Atlanta, Georgia,herein called the Company, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April25, 1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,1 At the hearing the formal papers were amended to show the name of the Company andthe petitioner as set forth in the caption.24 N. L. R. B., No. 39.427 428DECISIONSOF NATIONAL LABORRELATIONS BOARDas amended, ordered an investigation and authorized the Regional _Director to conduct it and to provide for an appropriate hearingupon due notice.On May 3, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union, andAmalgamated Meat Cutters and Butcher Workmen of North America,Local 406, herein called the Amalgamated.2Pursuant to the notice, ahearing was held on May 23, 1940, at Atlanta, Georgia, before BerdonM. Bell, the Trial Examiner duly designated by the Board.TheBoard, the Company, and the Union were represented by counsel andparticipated in the hearing.The Amalgamated did not appear orpresent any claim at the hearing. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings in regard to theadmission of evidence and granted motions to amend the petition andother formal papers.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWhite Provision Company, Inc., from the date of its incorporationunder the laws of the State of Georgia. in 1931 until January 1, 1940,operated as a wholly owned subsidiary of Swift & Company, a corpo-ration organized and existing under the laws of the State of Illinois.On the latter date all the assets of White Provision Company, Inc.,were sold and transferred to Swift & Company and its plant has sincethen been operated by Swift & Company under the trade name andstyle of White Provision Company.The Company operates a packing plant on the outskirts of Atlanta,Georgia, where it is engaged in the purchase, slaughter, dressing,and processing of livestock and the sale of its products, which consistchiefly of fresh meats, cured meats, sausage, smoked meats, lard, andbyproducts of the packing industry.The Company also buys andsells shortening, dairy and poultry products, and canned meats, partof which are produced at other plants operated by Swift & Company.The livestock slaughtered at the Company's plant.consists of cattle,calves, hogs, and sheep.2The Regional Director in a statement concerning claims of authorization for the pur-pose of representation,datedMay 21, 1940, which was introduced in evidence,reportedthat the Amalgamated claimed an interest in the proceeding but refused to submit anyevidence in support of its claim. SWIFT & COMPANY429During the fiscal year ending October 28, 1939, the Company's totalpurchases amounted to about $5,985,000, approximately 43 per cent ofwhich came from States other than Georgia.During thesame fiscalyear the Company's sales totaled approximately $7,480,000, about 34per cent of which were made in States other than Georgia.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 108, United Packinghouse Workers of America,of Packinghouse Workers Organizing Committee, C. I. 0., is a labororganization which admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONA few days prior to March 22, 1940, the date upon which the peti-tion in this matter was filed, a committee of the Union called upon themanagement of the Company, stated that the Union represented amajority of the maintenance and production employees at the plant,and requested the Company to recognize the Union as the exclusivebargaining agency for those employees.The Company, through itsmanager, thereupon informed the committee that the Company couldnot recognize the Union as the exclusive bargaining agency unlessitwas certified as such by the National Labor Relations Board.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agreed that all production and main-tenance employees, including truck drivers, but excluding supervisoryand clerical employees and watchmen, constitute a unit appropriatefor the purposes of collective bargaining.They further agreed thatthe employees named by the Company's superintendent at the hearing,whose names are set forth in Appendix A attached hereto, are all ofthe employees falling within the classification of supervisory and 430DECISIONSOF NATIONALLABOR RELATIONS BOARDclerical employees and watchmen who were employed by the Companyat the date of the hearing.We find that all production and maintenance employees of theCompany, including truck drivers, but excluding supervisory andclerical employees and watchmen, constitute a unit appropriate forthe purposes of collective bargaining, and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESThe Union, on the basis of authorization cards submitted to theRegional Director, claims to represent 297 of the approximately 300employees within the appropriate unit, but does not seek certificationwithout an election.We find that the question concerning repre-sentation which has arisen can best be resolved by means of an electionby secret ballot.It was stipulated by counsel for the Board, the Company, and theUnion that in the event the Board should direct an election, thepay-roll date immediately preceding the date of the Direction ofElection should be used for eligibility purposes.The adoption ofsuch eligibility date is in accordance with our usual practice.Weshall therefore direct that all employees within the appropriate unitwho were employed by the Company during the pay-roll period im-mediately preceding the date of this Direction of Election, includingemployees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding those who have since quit orbeen discharged for cause, shall be eligible to participate in theelection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Swift & Company, operating under thetrade name and style of White Provision Company, Atlanta, Georgia,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.All maintenance and production employees of the Company, in-eluding truck drivers, but excluding supervisory and clerical em- SWIFT & -COMPANY431ployees and watchmen, constitute a unit appropriate for the purposesof collective bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRE.ciEn that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Swift & Company,operating under the trade name and style ofWhite Provision Company, Atlanta,Georgia, an election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Tenth Region, acting inthis matter as agent for the National Labor Relations Board,and sub-ject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees, including truck drivers,who were employed by the Company during the pay-roll period nextpreceding the date of this Direction of Election,including employeeswho did not work during such pay-roll period because they were illor on vacation,and employees who were then or have since been tem-porarily laid off, but excluding employees who have since quit or beendischarged for cause and further excluding supervisory and clericalemployees and watchmen,3 to determine.whether or not they desireto be represented by Local No.108,United Packinghouse Workers ofAmerica, of Packinghouse Workers Organizing Committee,C. I. 0.,for the purposes of collective bargaining.APPENDIX ASupervisory and clerical employees and watchmen excluded fromappropriate bargaining unit :Superintendent :John A.BusseD. L. TaylorGeneral Foremen:H. J. ScarboroughC. F. SimpkinsG. T. BarberAl.O. BrennanM. K. Grant8 See Appendix A,infra. 432DECISIONS OF NATIONALForemen, Assistant Foremen, andSupervisory Gang Leaders:J.D. ShieldsT. C. CallicottDavid BrownH. R. JordanR.W. HyattC. M. BrowderM. N. McMackinLee WilliamsRoy EdgeH. W. FluryH. A. StevensR. R. LordA. C. MillsR. W. RichardsW. J. WardJ. L. WatersH. H. LongW. SandersW. CulverClerical Employees:F. N. FairbanksW. L. ShannonJ.G.WrightE. B. FullerT. L. NalleyA. F. MassarLABOR RELATIONS BOARDH. W. PhillipsA. J. ConyersMadelyn WalkerCharlotte RobinsonH. N. AlfordN. S. UnderwoodR. D. WilsonJ.L. O'ShieldsL. H. GrizzardE. H. PittmanJ.L. AdamsO. R. CowartJ. L. LesterRuby BrooksC. N. CreelAmos HawkinsM. D. MeisenhamerA. F. JacksonJ.R. KilpatrickW. A. ReevesM. E. WeaverJ.D. StevensWatchmen.:R. D. FluryD. V. FanninJ.D. LonerJ.Whitfield